        Case 2:21-cv-00083-SMJ     ECF No. 5    filed 06/14/21     PageID.19 Page 1 of 3




1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


2                                                                       Jun 14, 2021
                                                                            SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MICHAEL B. FUHRMAN,                         No. 2:21-cv-00083-SMJ
5
                               Petitioner,
6                                                ORDER DISMISSING PETITION
                  v.
7
     FERRY COUNTY SUPERIOR
8    COURT,

9                              Respondent.

10

11         By Order filed April 6, 2021, the Court directed Petitioner Michael B.

12   Fuhrman, a prisoner housed at the Ferry County Jail in Republic, Washington, to

13   file an amended petition. ECF No. 4. Petitioner is proceeding pro se and in forma

14   pauperis. Respondent has not been served. Petitioner did not comply with the

15   Court’s Order and has filed nothing further in this action.

16         Petitioner did not name a proper respondent in his federal petition seeking

17   habeas corpus relief. Therefore, the Court has no jurisdiction over his federal

18   habeas claims. See Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal.

19   Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Furthermore, it was unclear

20



     ORDER DISMSISING PETITION – 1
        Case 2:21-cv-00083-SMJ       ECF No. 5       filed 06/14/21   PageID.20 Page 2 of 3




1    from Petitioner’s submission whether he was in custody pursuant to a judgment of

2    conviction or was still awaiting trial.

3          Regardless, Plaintiff did not present facts showing he has exhausted his

4    state court remedies regarding his speedy trial arguments as is required prior to

5    presenting these claims to the federal courts. See, e.g., Braden v. 30th Judicial

6    Circuit Court, 410 U.S. 484, 489–92 (1973); Carden v. Montana, 626 F.2d 82, 83

7    (9th Cir. 1980). To the extent Petitioner’s state criminal proceedings are still

8    pending, the Court finds it proper to abstain from intervening in those proceedings

9    under Younger v Harris, 401 U.S. 37 (1971).

10         It plainly appears from his single page petition that Petitioner is not entitled

11   to relief in this Court at this time. Therefore, for the reasons set forth above and in

12   the Court’s Order to Proceed In Forma Pauperis and to File Amended Petition,

13   ECF No. 4, the Court finds it appropriate to dismiss this action without prejudice

14   for failure to exhaust state court remedies.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     The    Petition,   ECF       No.     1,   is   DISMISSED       WITHOUT

17                PREJUDICE pursuant to Rule 4, Rules Governing Section 2254

18                Cases in the United States District Courts, for failure to exhaust state

19                court remedies.

20



     ORDER DISMSISING PETITION – 2
        Case 2:21-cv-00083-SMJ     ECF No. 5   filed 06/14/21   PageID.21 Page 3 of 3




1          2.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

2                 this file.

3          3.     The Court certifies that an appeal from this decision could not be

4                 taken in good faith and there is no basis upon which to issue a

5                 Certificate of Appealability. See 28 U.S.C. §§ 1915(a)(3), 2253(c);

6                 Fed. R. App. P. 22(b).

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

8    and provide a copy to Petitioner.

9          DATED this 14th day of June 2021.

10                       _________________________
                         SALVADOR MENDOZA, JR.
11                       United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMSISING PETITION – 3
